Case 4:18-cv-00205-WTM-CLR Document 111 Filed 05/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

THE CINCINNATI SPECIALTY
UNDERWRITERS INSURANCE COMPANY,

Plaintiff,

STARSTONE SPECIALITY INSURANCE
COMPANY,

Intervenor Plaintiff,

Vv. CASE NO. CV418-205
J&T’S WAREHOUSE, INC., RIVER
STREET RESTAURANT GROUP, LLC,
RIVER STREET SWEETS, INC., JANE
DOE, TIMOTHY STRICKLAND, and
JENNIFER STRICKLAND,

Defendants.

ee ee se a ee Oe Ee ae ee

 

ORDER

Before the Court is Defendants J&T’s Warehouse, Inc., River
Street Restaurant Group, LLC, River Street Sweets, Inc., Timothy
Strickland, and Jennifer Strickland’s (the “Moving Defendants”)
Consent Motion to Exceed Page Limit. (Doc. 109.) In the motion,
the Moving Defendants state that they intend to file one
collective brief in response to both Plaintiff The Cincinnati
Specialty Underwriters Insurance Company’s Motion for Summary
Judgment (Doc. 101) and Intervenor Plaintiff Starstone Specialty
Insurance Company’s Motion for Summary Judgment (Doc. 102). (Id.
at 2.) The Moving Defendants, therefore, request an extension on

the twenty-six (26) page maximum and request that this Court
Case 4:18-cv-00205-WTM-CLR Document 111 Filed 05/20/20 Page 2 of 2

permit them to file a brief of thirty-eight (38) pages. (Id.) The
Moving Defendants this request to exceed the page maximum by a
total of twelve (12) pages. While the Court appreciates the
complexity at issue in this case, the page maximum was set in the
Local Rules of the Southern District to be mindful of complex
cases and to help conserve the Court’s resources. The Court GRANTS
the Moving Defendant’s motion with the following modification:
Moving Defendants’ motion shall not exceed thirty-four (34) pages.

fe
IT IS SO ORDERED this sO day of May 2020.

aorwmm

WILLIAM T. MOORE, fR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
